Citation Nr: 1141794	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an evaluation in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 13, 1978, to July 12, 1981.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in June 2010.  This matter was originally on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York.

In December 2009, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

The Board notes that during the pendency of the appeal, the Appeals Management Center (AMC) granted service connection for right foot pes planus.  Disabilities of the foot are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  The Veteran's service-connected foot disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for flatfoot, acquired.  Under this Diagnostic Code 5276 for flatfoot, evaluations over 10 percent are dependent on whether the Veteran has unilateral or bilateral pes planus.  As such, the Veteran's foot disability has been recharacterized above as bilateral pes planus.

The issues of entitlement to service connection for sarcoidosis and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

During the entire appeal period, the Veteran's service-connected bilateral foot disability has been manifested by complaints of pain, swelling, and stiffness as well as flare-ups with ambulation and standing as well as objective evidence of bilateral pes planus with tenderness at arches and Achilles tendons, right calcaneal spur, and X-rays evidence of  bilateral osteoarthritis of the first metatarsophalangeal joints.  The service-connected bilateral foot disability has not been manifested by marked deformity, pain on manipulation and use accentuated, objective evidence of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendon Achilles on manipulation. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's June 2010 Remand, the Appeals Management Center (AMC) scheduled VA examinations to determine the current severity of the veteran's service-connected left foot disorder and readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  A letter dated in July 2007 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  This letter also specifically advised the veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 
 
The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in August 2007 and July 2010. 38 C.F.R. § 3.159(c)(4).  The July 2010 VA examiner addressed current severity of the Veteran's service-connected foot disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2010 VA examination report is thorough.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

As noted above, disabilities of the foot are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284.  The Veteran's service-connected foot disability has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 for flatfoot, acquired. 

Under Diagnostic Code 5276 for flatfoot, a noncompensable evaluation is for assignment for mild pes planus with symptoms relieved by a built-up shoe or arch support.  A 10 percent rating, regardless of whether the condition is unilateral or bilateral, indicates it is moderate with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating for unilateral pes planus or a 30 percent rating for bilateral pes planus requires a severe condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent rating for bilateral pes planus requires a pronounced condition manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

In evaluating an acquired flat foot disability, it is to be remembered that depression of the longitudinal arch, or the degree of depression, is not the essential feature.  The attention should be given to anatomical changes, as compared to normal, in the relationship of the foot and leg, particularly to the inward rotation of the superior portion of the os calcis, medial deviation of the insertion of the Achilles tendon, and the medial tilting of the upper border of the astragalus.  This is an unfavorable mechanical relationship of the parts.  A plumb line dropped from the middle of the patella falls inside of the normal point.  The forepart of the foot is abducted, and the foot everted.  The plantar surface of the foot is painful and shows demonstrable tenderness, and manipulation of the foot produces spasm of the Achilles tendon, peroneal spasm due to adhesion about the peroneal sheaths, and other evidence of pain and limited motion.  The symptoms should be apparent without regard to exercise.  In severe cases there is gaping of bones on the inner border of the foot, and rigid valgus position with loss of the power of inversion and adduction. Exercise with undeveloped or unbalanced musculature, producing chronic irritation, can be an aggravating factor.  38 C.F.R. § 4.57 (2011). 

The Board notes that words such as "severe" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2011).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation.  A 10 percent evaluation will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  For the purpose of rating disability from arthritis for the lower extremities, the knee and ankle are considered major joints, while multiple involvement of the interphalangeal, metatarsal, and tarsal joints of the feet, are considered groups of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f). 

The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

VA medical records indicate that in June 2007, the veteran presented with complaints of painful feet.  Physical examination demonstrated pulses 2/4 PT bilaterally, nonpalpable dorsalis pedis bilaterally, TG within normal limits bilaterally, pes planus off weight bearing, and slight tender to palpation at anterior medial plantar right heal.  Assessment was pes planus bilateral.  Lynco orthotics were dispensed.  

In August 2007, the Veteran underwent VA examination at which time he complained of intermittent pain and swelling with flare-ups with prolonged standing and ambulation.  The Veteran reported being able to ambulate without assistive device up to one-quarter mile and that he used shoe inserts with some relief.  Physical examination demonstrated tenderness at bilateral plantar longitudinal arches.  Gait was noted to be within normal limits and there was no abnormal weight bearing, no skin or vascular changes, and no foot deformities.  Achilles tendons alignment was midline and tender bilaterally correctable by manipulation.  Valgus was moderate bilaterally, and there was no forefoot/midfoot malalignment or hallux valgus.  There was active motion of the great toe metatarsalphalangeal joints.  X-rays revealed mild bilateral osteoarthritis of the first metatarsophalangeal joints, left greater than right and calcaneal spur.  Diagnoses included bilateral pes planus, bilateral osteoarthritis of the first metatarsophalangeal joints, left greater than right, and right calcaneal spur.  

In July 2010, the Veteran underwent VA feet examination at which time the veteran complained of intermittent pain, stiffness, and swelling bilaterally, right more than left.  The Veteran reported flare-ups with increased pain and some additional limitation precipitated by prolonged standing and ambulation and alleviated by rest.  The veteran reported being able to walk one-quarter mile and stand for 30 minutes.  Physical examination demonstrated tenderness at the right sole, no callosities or breakdown.  Alignment of Achilles tendons were midline bilaterally and were correctable by manipulation and non-tender bilaterally.  There was moderate valgus bilaterally.  Diagnoses included bilateral pes planus, bilateral osteoarthritis of first metatarsophalangeal joint secondary to bilateral pes planus, and right calcaneal spur secondary to bilateral pes planus.  There was active motion in the metatarsalphalangeal joint of the great toe.   

In light of the relevant evident, the Board finds that an evaluation in excess of 10 percent is not warranted at any time during the period on appeal for acquired flat foot under Diagnostic Code 5276.  Specifically, the record does not reveal objective evidence of a marked deformity, such as pronation or abduction.  Although the Veteran has complained of bilateral foot pain and physical examination has demonstrated tenderness at bilateral plantar longitudinal arches in August 2007 and at right sole in July 2010, the clinical evidence does not show accentuated pain on manipulation and use.  At VA examination in July 2010, Achilles tendon alignment was noted to be correctable by manipulation and nontender bilaterally.  Further, there has been no objective evidence of callous formations or pressure sores on the feet, nor has the Veteran been diagnosed with any edema that has been found to occur on use.  The Board, therefore, finds that the evidence of record does not support a rating in excess of 10 percent under Diagnostic Code 5276.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Without evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, characteristic callosities, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, severe spasm of the tendon Achilles on manipulation a finding of moderately severe impairment, an evaluation greater than 10 percent, is not warranted. 

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the foot.  Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 and 5283 are not for application in the instant case because there has been no objective finding of weak foot (Diagnostic Code 5277), claw foot/pes cavus (Diagnostic Code 5278), metatarsalgia, anterior/Morton's Disease (Diagnostic Code 4279), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283). 

The arthritis in the bilateral great toes is shown to be limited to the first metatarsalphalangeal joints, with no other minor joints involved.  Under Diagnostic Code 5003, a 20 percent evaluation to be considered only if there is involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Such is not shown to be the case here with only involvement of the first metatarsalphalangeal joints shown and no incapacitating exacerbations.  See 38 C.F.R. § 4.45(f). 

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation, and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011). 

A higher evaluation is not warranted pursuant to Diagnostic Code 5284.  The Board acknowledges the veteran's report of pain, swelling, and stiffness.  The objective evidence, however, does not support a finding that the veteran's left foot disability was moderately severe at any time during the appeal period.  

The August 2007 VA examiner noted that the functional limitations included pain with prolonged standing and ambulation up to one-quarter mile.  There was no notice of painful motion, weakness, instability, edema on physical examination.  Gait was within normal limits, there was no abnormal weight bearing, and the great toe metatarsophalangeal joint had active motion.  The July 2010 VA examiner noted that the veteran was employed in housekeeping which aggravated pain when moving on a concrete floor a lot otherwise, there were no significant effects on the veteran's usual occupation.  The Veteran also reported that he was able to walk a quarter of a mile and stand for 30 minutes until he had pain.  The Veteran's gait was within normal limits, there were no callosities or breakdown, and there was active motion in the metatarsophalangeal joint.  

The VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel  concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and, therefore, require consideration under 38 C.F.R. §§ 4.40  and 4.45. VAOPGCPREC 9-98. 

In this case, the August 2007 VA examiner noted no additional limitation of motion or functional impairments beyond the pain.  The July 2010 VA examiner noted that there was increased pain and some additional limitation of function during flare-ups but that the degree of additional limitation could not be expressed without resorting to mere speculation.  

Accordingly, the Board concludes that the preponderance of the evidence is against an evaluation in excess of 10 percent for the veteran's service-connected bilateral foot disability, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record with respect to the Veteran's feet that reasonably raises a claim of entitlement to a TDIU.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1).  In the present case, the Board finds no evidence that the Veteran's service-connected bilateral foot disability presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus is denied.


REMAND

The Veteran seeks service connection for a sarcoidosis.  The Veteran's service treatment records indicate that in January 1979, the veteran presented with complaints of cold for three days.  Assessment was flu.  The next day, the veteran presented for follow up evaluation at which time he complained of headache, cough, sore throad and running nose.  A couple of weeks later, the veteran presented with complains of sore throat for seven days.  The veteran also stated that he had been coughing a lot.  Impression was viral syndrome.  In August 1979, the veteran presented with complaints of headache and productive cough, sore throat, and running nose.  Assessment was productive cough with high temperature.  The next day, the veteran returned for follow-up evaluation.  Assessment was upper respiratory infection.  

Post-service medical records dated July 29, 1982, indicate that the veteran had active problems of lung infiltrates, weight loss, hepatomegaly, cervical and right supraclavicular lymphadenopathy, and carcoid (neck gland biopsy).  VA medical records from Brooklyn VA hospital dated in August 1982 note a diagnosis of sarcoidosis.  Hospital Summary report notes that the veteran was well until two months prior when he developed a chronic cough productive of sputum, whitish without blood.  The report notes that a chest x-ray was said to be normal on discharge from Army base in Texas.  

The Veteran underwent VA examination in July 2010 to determine whether the sarcoidosis had its onset during service.  The examiner stated that there was no documentation in the claims file that the veteran had any diseases which could be related with his post-service sarcoidosis.  The examiner noted that in 1979, the veteran had an upper respiratory infection which resolved in 3 to 4 days according with the doctor's follow up notes.  The examiner noted that the veteran came out of service on July 12, 1981, and that he was diagnosed with sarcoidosis on August 18, 1982, by supraclavicular lymph node biopsy.  The lung biopsy was inconclusive.  The examiner opined that the sarcoidosis was not related to the upper respiratory infection the veteran had while in service.

As noted above, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Sarcoidosis can be service connected on such a basis.  

The July 2010 VA examiner did not address whether the Veteran's sarcoidosis manifested to a compensable degree within a year from his discharge from active service.  

Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, an additional medical opinion in conjunction with the review of the entire record and examination of the Veteran are warranted to determine whether or not the Veteran's sarcoidosis is related to his active duty service.  38 C.F.R. § 3.159(c)(4). 

In addition, the Veteran identified private medical records from Mary Immaculate Hospital; and the RO requested these records.  Unfortunately, the response from Mary Immaculate Hospital indicated that they could not identify the Veteran in their files.  If, after making reasonable efforts to obtain adequately identified records, VA is unable to secure same, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify claimant that he/she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1) (emphasis added).  It does not appear, however, that the veteran was notified adequately regarding these records.  

Further, the Veteran reported at the August 2007 VA examination that he had been receiving disability benefits from the Social Security Administration (SSA) for his sarcoidosis.  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

The Veteran also seeks service connection for a low back disability; and, in fact, the Veteran contends that his low back disorder is caused by his service-connected bilateral pes planus.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury pursuant to 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In Allen, the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999, hereafter "the Court") held that the term "disability", as used in 38 U.S.C.A. § 1131, refers to impairment of earning capacity and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, shall be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's nonservice-connected disorder is proximately due to or the result of a service-connected disability, such Veteran shall be compensated for the degree of disability, but only that degree over and above the degree of disability existing prior to the aggravation.

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to require that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.   See 71 Fed. Reg. 52744 (2006). 

In this case, the Veteran underwent VA examinations in July 2010 and July 2011.  The VA examiner who conducted the July 2010 examination opined that it was less likely as not that the service-connected left foot disability caused or worsened the veteran's back disability to include joint disease.  He explained that the veteran did not use any assistive devices for ambulation and had a normal gait.  

At the July 2011 VA examination, the Veteran reported date of low back pain in 1982 and also reported that he still has back pain but it has become progressively worse.  After physical examination of and interview with the Veteran, he was diagnosed as having lumbar spine DJD and lumbar spine DDD.  

In August 2011, the claims file was returned to the VA examiner who conducted the July 2011 VA spine examination for a medical opinion as to the etiology of the spine disorders.  The examiner opined, "It is as less likely as not (50/50 probability) that the feet pain caused the back condition."  The examiner explained, "File and previous C&P exam of the foot reviewed.  Patient does have feet cond[i]tion, whereas, his feet condition can aggravate his back condition."

The claims file was again returned to the VA examiner who conducted the July 2011 VA spine examination for an opinion concerning aggravation of a nonservice-connected condition by a service-connected condition.  Specifically, the examiner was asked to determine whether the nonservice-connected back pain was permanently aggravated by service-connected feet pain and to provide the baseline disabling manifestations of the nonservice-connected disorder.  The examiner noted that increased severity of back pain was the disabling manifestation that was proximately due to service-connected disability and that the baseline disabling manifestations of the nonservice-connected disorder was intermittent dull pain in the back.  Although the VA examiner did not specifically render an opinion as to whether the Veteran's nonservice-connected back disorder was permanently aggravated by the service-connected foot disorder, the examiner noted that due to gait changes, especially when on his feet for a while, and being unable to weight bear properly throughout the day, his back pain could reoccur. 

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's lumbar spine disorders were caused by or aggravated by the Veteran's bilateral pes planus, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

The July 2011 VA examination and subsequent opinions are confusing and internally inconsistent.  The VA examiner did not, in fact, render an opinion as to whether the lumbar spine DJD and DDD were permanently aggravated by the service-connected bilateral pes planus.  In addition, although the examiner opined that it was less likely that the Veteran's back pain was caused or worsened by the Veteran's feet, in the same sentence, she noted a 50/50 probability that the feet pain caused the back condition.  

Thus, in order to afford the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that n additional medical opinion in conjunction with the review of the entire record and examination of the Veteran are warranted to determine whether or not the Veteran's lumbar spine DJD and DDD are related to his service-connected bilateral pes planus.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified that the records he identified from Mary Immaculate Hospital were unable to be obtained.  He should also be notified of the efforts made to obtain those records, of any further action to be taken with respect to the claim, and that he is ultimately responsible for providing the evidence.    

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his sarcoidosis or low back disorders that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.
 
3.  The Veteran's medical and adjudication records should be requested from the Social Security Administration. All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

4.  After the above has been completed, the Veteran should be afforded a VA examination to determine the etiology of current sarcoidosis.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sarcoidosis, diagnosed in July 2010 as inactive, is related to the symptoms documented during the Veteran's active duty service.  

If not, the examiner should identify all manifestations of the Veteran's sarcoidosis during his hospitalization in 1982 and render an opinion as to whether it is at least as likely as not that the Veteran's sarcoidosis was manifested to a compensable degree within a year of his discharge from service on July 12, 1981.  The examiner should provide a complete rationale for any opinion provided.

5.  The Veteran should be afforded the appropriate VA examination by an orthopedist to determine the etiology of current lumbar spine DJD and DDD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

The orthopedist should identify all current low back disorders and provide an opinion as to whether it is at least as likely as not that any such disorders are either related, in whole or in part, to the veteran's active duty service or caused by or permanently aggravated by the service-connected bilateral pes planus. 

Please note that temporary or intermittent flare-ups are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted to symptoms, is worsened.  The examiner should provide a complete rationale for any opinion provided.

6.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


